Citation Nr: 0637925	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  06-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for lung cancer, COPD due to asbestos exposure.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to 
December 1946, and from May 1953 to May 1955.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDING OF FACT

The veteran's lung cancer, COPD due to asbestos exposure, is 
manifested by a FVC of 81 percent, FEV-1 of 59 percent and 
FEV-1/FVC of 73 percent.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
lung cancer, COPD due to asbestos exposure, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6604, 6833 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  The rating schedule 
authorizes the assignment of a zero percent (noncompensable) 
evaluation in every instance in which the rating schedule 
does not provide such an evaluation and the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  If 
two ratings are potentially applicable, the higher rating 
will be assigned if the disability more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet.App. 119 (1999).

In May 2005, the veteran appealed his initial 10 percent 
rating for lung cancer, COPD due to asbestos exposure.  In 
February 2006, the RO increased the disability evaluation to 
30 percent, from the date of the grant of service connection.  
The issue of the initial evaluation of this disability 
remains before the Board on appeal.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The applicable diagnostic codes used for evaluating the 
veteran's disability are Diagnostic Code (DC) 6604, chronic 
obstructive pulmonary disease, and Diagnostic Code (DC) 6833, 
asbestosis.  VA regulations provide that ratings under 
diagnostic codes 6600 through 6817 and 6822 through 6847 will 
not be combined with each other.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96 (2005).

Under Diagnostic Code 6604, the criteria for the next higher 
rating of 60 percent requires a FEV-1 between 40 to 55 
percent, FEV-1/FVC between 40 to 55 percent, or; DLCO (SB) of 
40 to 55 percent, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6604 (2006).  

Under Diagnostic Code 6833, the criteria for the next higher 
rating of 60 percent requires FVC levels between 50 to 64 
percent, or; DLCO (SB) of 40 to 55 percent, or; maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2006).  

The veteran underwent VA examination in March 2005.  Upon 
testing, the examiner found a FVC of 81 percent, FEV-1 of 59 
percent, and a FEV-1/FVC of 73 percent.  When these values 
are applied to the criteria set forth above, it is evident 
that these medical findings do not meet the requirements of 
an evaluation in excess of 30 percent under Diagnostic Codes 
6604 and 6833 or any other potentially applicable codes.  

The regulations for rating disabilities of the respiratory 
system were revised during the pendency of this appeal, 
effective October 6, 2006.  Here, there will be no prejudice 
to the veteran in issuing a decision at this time.  The 
amendments clarify the use of PFTs, and the evidence in the 
file is sufficient to rate the veteran's disorder.  None of 
the exceptions listed in the revision have been documented.  
The DLCO is not of record; however, the evaluation has been 
made based on alternative criteria.  The PFT's are consistent 
with the clinical findings.  Bronchodilator studies were 
performed.  There are no disparate PFT results and the FRV-1 
and FVC are not greater than 100 percent.  See, 71 Fed.Reg. 
52, 547 (September 6, 2006). In this case, DLCO (SB) and 
oxygen consumption levels were not required, since the 
evaluation was obtained by using PFT results which are 
recorded as FVC, FEV-1, FEV-1/FVC values.  

The Board has reviewed VA outpatient records dated from 
January 2002 to December 2003.  However, they do not contain 
the test results that are the criteria for rating the 
disabilities at issue.

In view of the foregoing, the Board finds that the veteran 
was properly given a 30 percent rating for lung cancer, COPD 
due to asbestos exposure, and the requirements for an initial 
rating are not met at any time during the appeal period.  
38 C.F.R. § 4.97, Diagnostic Codes 6604, 6833 (2006).  



Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's April 2004 letter describing the evidence needed to 
support the veteran's claim for service connection was timely 
mailed well before the May 2005 rating decision.  The Board 
notes that initial rating claims are generally considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an advisory opinion 
holding that a separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  Thus, the 
Board finds that adequate notice as to the initial rating was 
provided.  See, VAOPGCPREC 8-2003.

In March 2006, the RO provided the veteran with a letter 
which did address what evidence was needed with respect to 
the disability rating criteria or the effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining a VA respiratory examination in March 2005.  In his 
March 2006 appeal, and in statements dated in May 2005 and 
August 2005, the veteran stated that he believed the VA 
examination performed in March 2005 was inadequate.  He 
requested that he be re-examined at a VA facility in Houston, 
Texas.  In statements submitted in July and October 2006, the 
veteran's representative reiterated that the March 2005 VA 
examination was inadequate, noting that the veteran's 
coughing interfered with the testing results.  In the 
correspondence, the representative also requested that the 
veteran be re-examined at a VA facility other than where he 
was examined in March 2005.

The Board has reviewed the arguments of the veteran and his 
representative and has scrutinized the March 2005 VA 
examination report.  It was noted that the veteran had 
periods of coughing, and the examiner noted that he was 
unable to adequately evaluate the flow volume loop due to 
excessive variability such as might be produced by coughing.  

Although the veteran's coughing apparently interfered with 
evaluating the flow volume loop, the criteria for evaluation 
the disability for VA rating purposes do not include the flow 
volume loop.  38 C.F.R. § 4.97, Diagnostic Codes 6604, 6833 
(2006).  Consequently, the Board concludes that another 
examination is not needed on this basis, as this test was not 
essential to adequately evaluate the veteran's disability.  
As set forth above, the rating criteria for the veteran's 
disability use PFT results.  These values were adequately 
recorded and used in making the Board decision.  In short, 
the Board finds the veteran was not unfairly prejudiced by 
incidence of coughing during his March 2005 VA examination.  

Furthermore, the veteran has not identified any records which 
could be pertinent to his claim that have not been secured.  
There is no indication that there are any outstanding records 
that are pertinent to this claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.




ORDER

An initial evaluation in excess of 30 percent disabling for 
lung cancer, COPD due to asbestos exposure, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


